Title: To John Adams from Lemuel Hayward, 23 January 1776
From: Hayward, Lemuel
To: Adams, John


     
      Roxbury Janry 23 1776
      Sir
     
     Ever since your Arrival to the Camp my colleague Doctr. Aspinwall has been confined by a Fever, which has doubled my Service in the Hospital and hereby rendered it impossible for me to do myself the Honor of waiting on you. I hope therefore you will rather impute it to Necessity than to the Want of either Gratitude or Complaisance.
     I sincerely thank you for the Honor you did me in writing, but more especially for your kind Disposition towards me.
     You doubtless have conversed with Doctr. Morgan respecting the Hospital. It is therefore needless to inform you that I have his and the General’s Recommendation. How far they may be complyed with, I trust depends much upon your Influence which if you had not in your Favor of Novr: 13th kindly offered, I should again ask. I am with greatest respect your Honor’s most obedient and most humble Servent,
     
      Lemuel Hayward
     
    